Citation Nr: 1121507	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the right knee disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for the left knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for the right shoulder disability. 

4.  Entitlement to an initial disability rating in excess of 10 percent for the left shoulder disability. 

5.  Entitlement to an initial disability rating in excess of zero percent for a duodenal ulcer. 

6.  Entitlement to an initial disability rating in excess of zero percent for a nasal fracture. 

7.  Entitlement to an initial disability rating in excess of zero percent for dermatitis. 

8.  Entitlement to an initial disability rating in excess of zero percent for right femur enchondroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1997 to May 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for the above listed disabilities, and assigned initial disability ratings.  The Veteran entered a notice of disagreement with the initial ratings assigned. 

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in April 2010.  Pertinent to the discussion in the Remand below, notice of the hearing was sent to the current address of record.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear for a scheduled hearing treated as withdrawal of request).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).

The RO determined that current examinations were necessary to evaluate the Veteran's rating claims, as the most recent examination is dated in March 2005.  Such examinations were scheduled in November 2008; however, the Veteran failed to report for the scheduled examinations.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with type of claim being adjudicated.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2010).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

At the time the Veteran filed his claim in March 2005, he listed an address on Chariot Drive in Colorado Springs.  The Veteran submitted a VA Form 21-4138 dated October 2, 2006 on which he listed a new address on Hill Stream Way in Colorado Springs.  The VA Central Office Locator System (VACOLS) shows that the Veteran's address of record was in fact updated on October 19, 2006 to reflect the change of address to Hill Stream Way.  Subsequent correspondence from the RO was sent to this address.  The most recent correspondence from the Veteran also lists this address; however, the correspondence sent to the Veteran in November 2008 from the VA Eastern Colorado Health Care System, informing him of the time and place to report for the VA examination was sent to the old address on Chariot Drive.  

Based on the record, it appears that the Veteran was not notified of the time and place to report for the VA examination at his address of record, and that there was good cause for his failure to report.  The Board finds that another attempt should be made to have the Veteran examined.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule examination(s) to evaluate the current manifestations and severity of the service-connected knee, shoulder, and femur disabilities, as well as his duodenal ulcer, nasal fracture, and dermatitis.  The relevant documents in the claims folder should be made available to, and reviewed by, the examiner.  All indicated studies should be performed.  

Please ensure that the examining facility is aware of the Veteran's current address of record.  

Regarding dermatitis, the examiner should specifically address the rating criteria under Diagnostic Codes 7800-7806.  

Regarding nasal fracture residuals, the examiner should specifically address the criteria under Diagnostic Code 6502, including percentage obstruction of the nasal passages.  

Regarding the duodenal ulcer, the examiner should specifically address the criteria under Diagnostic Code 7305, including the examiner's assessment of whether the disability is mild, moderate, moderately severe, or severe.

Regarding orthopedic issues, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursions of motion, if any, accompanied by pain.  The examiner should assess the degree of severity of any pain.  

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knees.  The examiner should also determine if either knee locks and, if so, indicate the frequency of the locking.  

The extent of any incoordination, weakened movement and excess fatigability on use of the knee or shoulder joints should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the knees or shoulders, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

